                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


ROCHE DIAGNOSTICS CORPORATION,

             Plaintiff,

      V.



MESO SCALE DIAGNOSTICS,LLC,

             Defendant.
                                                           C.A.NO. 17-189-LPS
MESO SCALE DIAGNOSTICS,LLC,

             Counterclaim Plaintiff,




ROCHE DIAGNOSTICS CORPORATION,and
BIOVERIS CORPORATION,

             Counterclaim Defendants.



Joel Friedlander, Christopher M.Foulds, and Christopher P. Quinn, FRIEDLANDER &
GORRIS,P.A., Wilmington, DE
James T. McKewon,Jeffrey N. Costakos, Eric L. Maasen, and Rachel M.Blise, FOLEY &
LARDNER,LLP,New York, NY

      Attorneys for Plaintiff and Counterclaim Defendants


Jack B. Blumenfeld and Jeremy A. Tigan, MORRIS,NICHOLS,ARSHT & TUNNELL LLP,
Wilmington,DE
Adam K. Mortara, Steven E. Derringer, and J. Scott McBride,BARTLITT BECK HERMAN
PALENCHAR & SCOTT LLP, Chicago,IL
Nosson D. Knobloch, Daniel R. Brody,and Daniel C. Taylor, BARTLITT BECK HERMAN
PALENCHAR & SCOTT LLP,Denver, CO

      Attorneys for Defendant and Counterclaim Plaintiff

                              MEMORANDUM OPINION
October 9,2018
Wilmington, Delaware
STARK,U.S. Di^rict Judge:

       Plaintiff Roche Diagnostics Corporation brought a declaratoryjudgment suit against

Defendant Meso Scale Diagnostics, LLC("Meso" or "Defendant") seeking confirmation that it

does not infringe Meso's exclusive license rights of patented diagnostics detection technology

known as electrochemiluminescence("ECL"). (See D.I. 1) Meso filed counterclaims against

Roche Diagnostics Corporation and Bioveris Corporation (collectively,"Roche") asserting

infringement often patents. (See D.I. 42-1) Four patents are at issue for purposes ofclaim

construction: U.S. Patent Nos. 5,846,485 (the "'485 patent"), 6,165,729(the "'729 patent"),

6,271,041 (the "'041 patent"), and 6,316,607(the "'607 patent"). The '485,'729, and '041

patents share a common specification and claim compositions and methods for performing ECL

measurements, while the '607 patent claims specific compounds or compositions that are formed

as part ofthe ECL process. (See D.I. 76 at 2, 5)

       Presently before the Court is the issue of claim construction. The parties submitted

technology tutorials(see D.I. 73, 74), objections to such technology tutorials(see D.I. 84, 85),

and claim construction briefs (see D.I. 75, 76, 82, 83). The Court held a claim construction

hearing on August 7,2018, at which both sides presented oral argument. (See Transcript("Tr."))

I.     LEGAL STANDARDS


       The ultimate question ofthe proper construction of a patent is a question oflaw. See

Teva Pharm. USA, Inc. v. Sandoz, Inc.., 135 S. Ct. 831,837(2015)(cUmg Markman v. Westview

Instruments, Inc., 517 U.S. 370, 388-91 (1996)). "It is a bedrock principle of patent law that the

claims of a patent define the invention to which the patentee is entitled the right to exclude."

Phillips V. AWHCorp.,415 F.3d 1303, 1312(Fed. Cir. 2005)(internal quotation marks omitted).


                                                   1
       "[T]here is no magic formula or catechism for conducting claim construction." Id. at

1324. Instead, the Court is free to attach the appropriate weight to appropriate sources "in light

ofthe statutes and policies that inform patent law." Id.

       "[T]he words ofa claim are generally given their ordinary and customary meaning ...

[which is] the meaning that the term would have to a person of ordinary skill in the art in

question at the time ofthe invention, i.e., as ofthe effective filing date ofthe patent application."

Id. at 1312-13 (internal citations and quotation marks omitted). "[T]he ordinary meaning ofa

claim term is its meaning to the ordinary artisan after reading the entire patent." Id. at 1321

(internal quotation marks omitted). The patent specification "is always highly relevant to the

claim construction analysis. Usually, it is dispositive; it is the single best guide to the meaning of

a disputed term." Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576,1582(Fed. Cir. 1996).

        While "the claims themselves provide substantial guidance as to the meaning of particular

claim terms," the context ofthe surrounding words ofthe claim also must be considered.

Phillips, 415 F.3d at 1314. Furthermore,"[o]ther claims ofthe patent in question, both asserted

and unasserted, can also be valuable sources of enlightenment...[bjecause claim terms are

normally used consistently throughout the patent." Id. (internal citation omitted).

        It is likev^se true that "[djifferences among claims can also be a useful guide.... For

example, the presence of a dependent claim that adds a particular limitation gives rise to a

presumption that the limitation in question is not present in the independent claim." Id. at 1314-

15 (internal citation omitted). This "presumption is especially strong when the limitation in

dispute is the only meaningful difference between an independent and dependent claim, and one

party is urging that the limitation in the dependent claim should be read into the independent
claim." SunRace Roots Enter. Co., Ltd. v. SRAMCorp.^ 336 F.3d 1298,1303(Fed. Cir. 2003).

       It is also possible that "the specification may reveal a special definition given to a claim

term by the patentee that differs from the meaning it would otherwise possess. In such cases, the

inventor's lexicography governs." Phillips, 415 F.3d at 1316. It bears emphasis that "[e]ven

when the specification describes only a single embodiment,the claims ofthe patent will not be

read restrictively unless the patentee has demonstrated a clear intention to limit the claim scope

using words or expressions of manifest exclusion or restriction." Hill-Rom Servs., Inc. v. Stryker

Corp., 755 F.3d 1367, 1372(Fed. Cir. 2014)              Liebel-Flarsheim Co. v. Medrad, Inc., 358

F.3d 898,906(Fed. Cir. 2004))(internal quotation marks omitted).

       In addition to the specification, a court "should also consider the patent's prosecution

history, if it is in evidence." Markman v. Westview Instruments, Inc., 52 F.3d 967,980(Fed. Cir.

1995), affd,517 U.S. 370(1996). The prosecution history, which is "intrinsic evidence,"

"consists ofthe complete record ofthe proceedings before the PTO [Patent and Trademark

Office] and includes the prior art cited during the examination ofthe patent." Phillips, 415 F.3d

at 1317. "[Tjhe prosecution history can often inform the meaning ofthe claim language by

demonstrating how the inventor understood the invention and whether the inventor limited the

invention in the course of prosecution, making the claim scope narrower than it would otherwise

be." Id.


        In some cases,"the district court will need to look beyond the patent's intrinsic evidence

and to consult extrinsic evidence in order to understand, for example,the background science or

the meaning ofa term in the relevant art during the relevant time period." Teva, 135 S. Ct. at

841. Extrinsic evidence "consists of all evidence external to the patent and prosecution history.
including expert and inventor testimony, dictionaries, and learned treatises." Markman,52 F.3d

at 980. For instance, technical dictionaries can assist the court in determining the meaning of a

term to those of skill in the relevant art because such dictionaries "endeavor to collect the


accepted meanings ofterms used in various fields of science and technology." Phillips, 415 F.3d

at 1318. In addition, expert testimony can be useful "to ensure that the court's understanding of

the technical aspects ofthe patent is consistent with that ofa person of skill in the art, or to

establish that a particular term in the patent or the prior art has a particular meaning in the

pertinent field." Id. Nonetheless, courts must not lose sight ofthe fact that "expert reports and

testimony [are] generated at the time of and for the purpose of litigation and thus can suffer from

bias that is not present in intrinsic evidence." Id. Furthermore,"statements made by a patent

owner during an IPR [inter partes review] proceeding ... can be considered for claim

construction." AylusNetworks, Inc. v. Apple Inc., 856 F.3d 1353,1362(Fed. Cir. 2017).

Overall, while extrinsic evidence "may be useful" to the court, it is "less reliable" than intrinsic

evidence, and its consideration "is unlikely to result in a reliable interpretation of patent claim

scope unless considered in the context ofthe intrinsic evidence." Id. at 1318-19. Where the

intrinsic record unambiguously describes the scope ofthe patented invention, reliance on any

extrinsic evidence is improper. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298,

1308(Fed. Cir. 1999)(citing Vitronics, 90 F.3d at 1583).

        Finally,"[t]he construction that stays true to the claim language and most naturally aligns

with the patent's description ofthe invention will be, in the end,the correct construction."

Renishaw PLC v. Marposs Societa'per Azioni, 158 F.3d 1243, 1250(Fed. Cir. 1998). It follows

that"a claim interpretation that would exclude the inventor's device is rarely the correct
interpretation." Osram GmbHv. Int'l Trade Comm% 505 F.3d 1351, 1358(Fed. Cir. 2007)

         Modine Mfg. Co. v. U.S. Int'l Trade Comm'n^ 75 F.3d 1545, 1550(Fed. Cir. 1996)).

II.     CONSTRUCTION OF DISPUTED TERMS'

        A.     '485 Patent Terms


               1.      "kit"2


 Roche
 "a set ofreagents packaged and sold together"
 Meso
 "a set of materials for use together"

 Court
 "a set of materials packaged to be used together'

        The parties' proposed constructions differ in three respects:(1) whether the set consists of

reagents or materials,(2) whether the set of reagents or materials needs to be packaged together,

and (3) whether the set of reagents or materials needs to be sold together.

        With respect to the first dispute, both parties agree that the claims refer only to reagents

and no other materials. However, Roche also conceded that the distinction is immaterial. {See

Tr. at 15, 31-32) The Court will use materials in its construction.

        Turning to the second issue, Roche argues that "the ordinary meaning [ofthe term 'kit']

is a set of materials that are packaged together." {Id. at 13) Meso counters that the set of

materials need only be used together and that nothing in the claims requires the materials also to

be packaged together. {See id. at 17-18) For example, Meso contends that"when all of th[e]


        'The Court will adopt the parties' agreed-upon constructions.

        ^This term appears in claims 1-3, 7,10-16,18-19,21-22, and 24-30 ofthe '485 patent, as
well as claim 2 ofthe '729 patent and claim 2 ofthe '041 patent.
ingredients are assembled [by the end user] per the seller's instructions for the purpose of being

used together, then that would be a kit." {Id. at 27;see also id. at 24) But the Court agrees with

Roche that Meso's position renders the word "kit" meaningless, because the claims already

specify that the materials must be used together. {See id. at 7-8) Meso even concedes that, in its

view, if"a kit" were removed from the claim,"the scope would probably be very similar" -an

outcome the Court believes would be improper. {Id. at 32-33) The Court further agrees with

Roche that it is unnecessary to consider extrinsic evidence because the ordinary meaning of"kit"

to a person of ordinary skill in the art requires that the set of materials is packaged for use

together, and that those materials exist in some known relationship to one another at some

moment prior to the time of use. Although it is an odd result that infringement here may turn on

how the materials are packaged,that is the consequence of how the patentee drafted the claims.

        The specification provides additional support for this conclusion. It provides that "[t]he

formation ofthe composition is suitably accomplished with a kit comprising one or more reagent

components necessary for the formulation step" and also identifies the components of"the

overall kit." ('485 patent at 14:12-17) The specification explains why "packaging ingredients

used to formulate the composition in a kit"(or in "kit form")is advantageous: providing

"standardized ingredients" can "improve the reliability and repeatability" ofan ECL assay and

"[u]se ofreagents and other materials in kit form ... offers a way to minimize the possibility of

degradation ofthe ingredients before use," as"a result ofthe kit format's being capable of

structuring so as to avoid combinations in which such degradation might occur." {Id. at 14:17-

27) The kit is formatted such that "[t]he component[s] ofthe kit is or are typically kept separate

by enclosing each in its own vial so as to eliminate cross-contamination prior to combination."
(Id. at 14:33-36) These advantages ofthe "kit form" would not make sense if a kit were just a set

of materials that an end user can purchase for creation of his own kit at the time of use.

        Roche's construction is further supported by the prosecution history, as the patent

examiner allowed the claims after the applicant pointed out that the disclosure ofa kit was not

obvious when there was no reason to form a kit. (See D.I. 75 at 9-10; D.I. 82 at 2; Tr. at 11-13)

        Finally, Roche contends that "sold together" was proposed as being inherent in packaging

together for delivery to the customer. (See Tr. at 11) Since Roche concedes that "sold" is not

necessary for the construction, and the Court agrees, the Court will not include "sold" in its

construction.


                2.     "consists essentially of


 Roche
 '485 patent: "the contents of the kit include all ofthe recited reagents and cannot include any
 other reagents whose presence would materially affect the basic and novel characteristics of
 the claimed kit"


 '729 and '041 patents: "the composition includes all ofthe recited reagents and cannot
 include any other reagents whose presence would materially affect the basic and novel
 characteristics ofthe claimed composition"

 Meso
 The term "consists essentially of is a legal term of art. The meaning ofthe term is properly
 addressed as part ofjury instructions rather than during claim construction.

 Alternatively,"including unlisted [[components][method steps]] that do not materially affect
 the invention." (See American Intellectual Property Law Association's(AIPLA)2017 Model
 Patent Jury Instructions)

  Court
 "including unlisted [components] that do not materially affect the basic and novel
  characteristics ofthe claimed invention"



        ^This term appears in claims 1,11, and 26 ofthe '485 patent, as well as claims 1,9,12,
 18, and 24 ofthe '729 patent and claim 1 ofthe '041 patent.
        The Court finds that construing this claim now, when it has been fully briefed and argued,

will be helpful to the parties and the Court. There is no need to wait until jury instructions.

        At oral argument, Meso stated it could accept "materially affect the basic and novel

characteristics ofthe claimed invention." (Tr. at 49-50) Thus,the only distinction between the

parties' proposed constructions is whether the construction should be one ofinclusion or

exclusion. The parties essentially agree as to what the limitation means, but only disagree as to

how to express it. (See id at 54) The Court concludes that a more inclusive construction is more

appropriate (and helpful) here.

                 3.    "separate component"'*

 Roche
 "a separate container in the kit enclosing one or more ofthe specified reagents"
 Meso
 Plain and ordinary meaning

 Alternatively,"a separate item that is part ofthe kit"
 Court
 "one or more ofthe specified reagents enclosed in a separate contained portion ofthe kit"

        The parties agree that the patent teaches that more than one reagent may be combined in a

single container. (See D.I. 75 at 12; D.I. 83 at 8) Their dispute stems from confusion over the

meaning of"component." Roche argues that "component" refers to a "container," while Meso

contends that "component" refers to the material inside the container itself. (See D.I. 75 at 13;

D.I. 76 at 13)

        The patent refers to the three reagents as "reagent components" and states that the



        ''This term appears in claims 2-3, 7,10,and 29 ofthe '485 patent.

                                                  8
"components" are "typically kept separate by enclosing each in its own vial." ('485 patent at

14:13-14,14:33-35) When the phrase "separate component" is used, the patent appears to be

referring to a contained space in the kit. {See, e.g., id. at 14:28-48)(noting one or two of three

types ofreagents can be included in one ofthree "separate components" depending on structural

format of kit) Any apparent contradiction in the specification as to whether "component" refers

to a reagent itself or the space that contains one or more reagents is resolved by interpreting

"component" or "separate component" as being both, i.e., the combination ofthe reagent(s) and

the space in the kit that it occupies.

        B.     '607 Patent Terms


                1.     "analyte of interest"^

 Roche
 "a substance whose presence in a sample is the object of detection in a specific assay"^
 Meso
 Plain and ordinary meaning

 Alternatively,"a substance that is being measured or detected'
 Court
 "a substance that is being detected, directly or indirectly, and, optionally, also being measured,
 directly or indirectly"

        After discussing their arguments at the hearing, the parties ultimately agreed to the

following construction:"a substance that is heing detected, directly or indirectly, and, optionally,

also being measured, directly or indirectly." {See Tr. at 75-77) Accordingly,the Court will adopt


        ^This term appears in claims 6 and 10 ofthe '607 patent, as well as claims 44 and 56 of
the '729 patent.

        ^In its responsive brief, Roche agreed to change "chemical, hiochemical, or biological
substance" to just "substance." {See D.I. 82 at 8)

                                                  9
that construction.


               2.     "linkage —             between X and


 Roche
 "linkage —(CH2)m" "the portion ofthe structure ofthe compound, which is directly
 covalently bonded to the X and Z substructural portions and bridges X and Z,is an alkylene
 group — i.e., ofthe form —(CHj)^— where w is a positive integer"

 Meso
 "linkage —(CHj)^— between X and Z" -> "a moiety linking X and Z that contains(CHj)^"
 Court
 "a moiety linking X and Z that contains(CH2)m and,for listed Z choice (1), is formed from the
 reaction between X and one ofthe listed A substructures ofZ(l)"

        The central dispute between the parties was "whether the linkage must be ofthe form

—(CH2)m—(Roche's position) or whether it need only include —(CH2)m— as one ofits elements

(Meso's position)." (D.I. 75 at 16; see also D.I. 76 at 15) Following the hearing, the parties

agreed on the following construction:"a moiety linking X and Z that contains (CH2)ni and, for

listed Z choice (1), is formed from the reaction between X and one ofthe listed A substructures

ofZ(l)." (D.I. 97) Accordingly, the Court will adopt that construction.




        ^This term appears in claim 6 ofthe '607 patent.

                                                10
               3.     "G is a moiety that reacts with a species"®
                      and "G reacts with a species"^

 Roche
"G is a reactive functional group covalently attached to the compound structure as shown in
the claim that reacts to form a covalent linkage between the compound and a species listed in
 the claim"

 Meso
"G is a component ofthe compound containing at least one reactive functional group attached
to the compound structure as shown in the claim that reacts to form a covalent linkage with a
species from the groups listed in the claim"
 Court
"G is a component ofthe compoimd as shown in the claim containing a reactive functional
group that reacts to form a covalent linkage with a species from the groups listed in the claim'

        Each ofclaims 14 and 15 ofthe '607 patent claims a compound that has a substructure

that consists of —(CH2)n,—G "wherein G is a moiety that reacts with a species" from a selected

group. Each ofclaims 42 and 44 depends on claims 41 and 43, respectively, and provide that"G

reacts with a species" from a selected group. Claims 41 and 43,like claims 14 and 15, claim a

compound that has a substructure that consists of—(CH2)m—G wherein G must be one of eight

moieties.


        The difference between the parties' proposed constructions is that"Roche defines G to be

'a reactive functional group,' whereas Meso defines G to be 'a component ofthe compound

containing at least one reactive functional group.'" (D.I. 75 at 18-19) Roche argues that "the

claim requires that G itselfis the structure that reacts with the species" and,therefore, G is the

reactive functional group. {Id. at 19) Roche further argues that "there is no support for a



         ®This term appears in claims 14 and 15 ofthe '607 patent.

        ^"This term appears in claims 42 and 44 ofthe '607 patent.

                                                 11
construction that permits G to be a component of a compound containing at least one reactive

functional group as part ofsome larger unspecified structure." {Id.)

       Meso contends that it "is not arguing that G is a component'ofsome larger unspecified

structure.'" (D.I. 83 at 14) Rather, Meso explains that when a compound reacts with another

substance, it "does so through its reactive functional groups-components that are a portion of

the compound and not necessarily the entire compound itself." {Id. at 15) Similarly, the moiety

G may be a larger moiety "with more than just a single reactive functional group." (D.I. 76 at 19)

In other words, Meso contends that "the moiety G contains, but is not limited to^ a reactive

functional group that forms a covalent linkage with the claimed species through G's reaction

with that species." (D.I. 83 at 15) Meso argues that Roche's construction narrowly limits G to

"only those specific atoms in the claimed compound directly forming a covalent linkage,"

whereas claims 41 and 42 expressly permit G to be a larger moiety that "contains not only the

atoms that participate in reactions with the 'species' ofthe asserted claims but also atoms that are

not required for these reactions." (D.I. 76 at 18-19)

       In the Court's view,"a reactive functional group" refers to the chemical structure of a

moiety that directly reacts with the species. Roche's construction seems to narrow the claims to

instances in which G itself is the only reactive functional group, which is incorrect. However,

Meso's proposed construction is confusing, because it refers to G as both "a component ofthe

compound" and as having a group that is "attached to the compound structure." G cannot be

both part ofsomething and have a portion that is attached to that same thing. Thus,the Court

will adopt a modified construction as shown in the table above.




                                                 12
III.   CONCLUSION


       The Court construes the disputed terms as explained above. An appropriate Order

follows.




                                             13
